UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-33215 AGRICON GLOBAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 84-1089377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 25 East 200 South Lehi, Utah (Address of principal executive offices) (Zip Code) (801) 592-3000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to 12(g) of the Exchange Act: Common Stock, $.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ YesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨ YesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yes¨No Indicate by check mark if whether the registrant has submitted electronically and posted in its corporate Web site, if any, every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation 1 S-T during the preceding 12 months (or such shorter period that the registrant is required to submit and post such files).þ Yes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) ¨ YesþNo The aggregate number of shares held by non-affiliates of the registrant at June 30, 2013 was 8,919,392.The market value of the common stock held by non-affiliates was $1,783,878, based on the closing bid price for the shares of common stock reported on the NASDAQ OTC Bulletin Board on June 30, 2013.Shares held by each officer, each director and each person who owns 10% or more of the outstanding common stock have been excluded from this calculation in that such persons may be deemed affiliates. As of October 14, 2013, the registrant had 18,708,841 shares of common stock, par value $0.0001, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE:None 2 Table of Contents Page PART I Item 1. Business 4 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosure 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Mattersand Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 15 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes in and Disagreements with Accountants on Accounting andFinancial Disclosure 16 Item 9A. Controls and Procedures 16 Item 9B. Other Information 17 PART III Item 10. Directors, Executive Officers and Corporate Governance 18 Item 11. Executive Compensation 23 Item 12. Security Ownership of Certain Beneficial Owners and Managementand Related Stockholder Matters 25 Item 13. Certain Relationships and Related Transactions, and Director Independence 29 Item 14. Principal Accounting Fees and Services 29 Item 15. Exhibits and Financial Statement Schedules 31 SIGNATURES 35 3 AGRICON GLOBAL CORPORATION Unless otherwise indicated by the context, references herein to the “Company”, “Agricon”, “we”, “our” or “us” means Agricon Global Corporation, a Delaware corporation, and its corporate subsidiaries and predecessors. Forward Looking Statements This annual report on Form 10-K contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended that are based on management’s beliefs and assumptions and on information currently available to our management.For this purpose any statement contained in this annual report on Form 10-K that is not a statement of historical fact may be deemed to be forward-looking, including, but not limited to those relating to future demand for the products and services we offer, changes in the composition of the products and services we offer, future revenues, expenses, results of operations, liquidity and capital resources or cash flows, the commodity price environment, managing our asset base, our ability to restructure our existing credit facilities or to obtain additional debt or equity financing, management’s assessment of internal control over financial reporting, financial results, opportunities, growth, business plans, strategies and objectives.Without limiting the foregoing, words such as “believe,” “expect,” “project,” “intend,” “estimate,” “budget,” “plan,” “forecast,” “predict,” “may,” “will,” “could,” “should,” or “anticipate” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance or achievements or the industry to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, but are not limited to, market factors, market prices and marketing activity, future revenues and costs, unsettled political conditions, civil unrest and governmental actions, foreign currency fluctuations, and environmental and labor laws and other factors detailed herein and in our other filings with the U.S. Securities and Exchange Commission (the “Commission”) filings. Forward-looking statements are predictions and not guarantees of future performance or events.The forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature, is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements.These forward-looking statements speak only as of their dates and should not be unduly relied upon.We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. Item 1.Business Company History This filing includes the operations and balances of Agricon Global Corporation (formerly BayHill Capital Corporation) and its wholly-owned subsidiaries:Canola Property Ghana Limited (“CPGL”), and Agricon SH Ghana Limited (“AGSH”), both Ghanaian companies, collectively “Agricon” or the “Company.” CPGL was incorporated under the laws of Ghana, on July 5, 2011.AGSH was incorporated under the laws of Ghana, on November 7, 2012. All of the Company’s business is conducted through CPGL and ASHG. The Company is in the development stage and its only business activities to date have been organizing the Company, acquiring all the shares of CPGL and locating appropriate land that might be leased for cultivating and harvesting agricultural products in Ghana through our wholly-owned subsidiary, CPGL. 4 On March 31, 2012, Agricon and CPGL, and its shareholders, Global Green Capacity Limited and Invest in Ghana Co Limited, entered into a share exchange agreement pursuant to which Agricon agreed to issue an aggregate of 12,000,000 shares of common stock to CPGL stockholders and designees.In return, Agricon acquired 100% of the issued and outstanding shares of CPGL stock (the “Share Exchange and Purchase Agreement”).As a result, CPGL became a wholly-owned subsidiary of Agricon.The Share Exchange resulted in a change in control of the Company.CPGL is now a wholly-owned subsidiary of Agricon and the former CPGL stockholders and designees now own in the aggregate 62% of the outstanding shares of common stock of the Company.In conjunction with the share exchange the Company also changed its name to Agricon Global Corporation. Accounting Effects of the Shares Exchange and Purchase Agreement Beginning September 1, 2010 and continuing through March 31, 2012, Agricon was a non-operating public shell corporation with no significant assets.The CPGL transaction allowed us to become an operating company with agricultural activities effective March 31, 2012.In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) section 805, “Business Combinations”, CPGL is considered the accounting acquiror in the Share Exchange.Under current accounting guidance the Company determined that it was not a business for purposes of determining whether a business combination occurred upon the acquisition of the outstanding stock of CPGL resulting in CPGL becoming a wholly-owned subsidiary of Agricon.The shareholders and management of CPGL gained operating control of the combined Company after the Share Exchange.The acquisition was accounted for as the recapitalization of CPGL because, prior to the closing of the Share Exchange, the Company was a non-operating public shell corporation with no significant assets and liabilities.Accordingly, the assets and liabilities and the historical operations that are reflected in the Company’s consolidated financial statements are those of CPGL, restated for the effects of the restructured capital structure. Opportunity and Strategy for Business in Ghana There are four major reasons for our focus in Ghana: 1. Availability of resources a. There is abundant agricultural land and water b. There is a large and capable labor force (English speaking) c. There is significant support and funding from world organizations 2. Economics of resources a. The climate is amenable to productionfor up to three crops, rather than one crop per year b. Relatively low property costs c. Ghana has a substantial in-country demand and good proximity to the world markets 5 3. There is a large and growing demand for sustainable food a. Ghana population of 24 million is expected to double by 2050 b. Much of Ghana’s cereal, animal feed, and meat products are imported c. Food demand is outpacing population growth throughout Africa d. There is significant world-wide demand for food and food oil products 4. Government stability and support a. Ghana has been the fastest growing economy in Africa for the past 2 years b. Ghana currency is closely tied to the US dollar c. Ghana has enjoyed government administration changes and free elections for over two decades d. There is a 5 year tax holiday for agricultural companies e. The Ghanaian government and chieftains are very supportive of agricultural activities. Agricon will focus on clearing, cultivating, harvesting, and selling its main cash crops in the first few years. The climate is conducive to growing maize (corn), rice, sunflowers, and soya, which can produce two crops without irrigation and three crops with irrigation per year.Each of these food crops has a ready, very large and growing market, both within Ghana and for export to the world-wide market.The properties we will attempt to lease and/or acquire are located within a short distance from Accra, the largest city in Ghana, Cape Coast, another large coastal city, and Tema, a large harbor city with an active port for easy access for shipping to world markets. In developing its world-wide marketing strategy, Agricon expects that in many cases the more urgent demand and most attractive markets for its agricultural products will be the rapidly growing local Ghanaian market. The Company’s initial focus will be on the local food market in Accra and the surrounding Greater Accra and Central Regions of Ghana, with an overflow ability to provide products to Africa and Europe. The maize and rice kernels, sunflower and soya oil to be produced will be intended mainly for the food industry and will require the highest possible quality standards. Processed residue from the oil production is a very good source of high protein for animal and fish feed production and can also be applied as organic fertilizer for soil improvement of the farm area. The properties we have acquired and plan to lease have access to the electrical grid in Ghana; however, in addition to the government supply of electricity, to secure a reliable supply of electricity and heat (for drying) to the mill, a co-generation unit running on diesel fuel and perhaps vegetable oil will be part of a planned future processing facility. In the future, it is anticipated that the unit will also run on biogas from agricultural and other wastes using a technology co-developed by Schnell Motors. We anticipate the combined results of all these activities will replace imports, improve food security, and create direct and indirect employment. In addition to the growing and harvesting of the above mentioned crops, we also plan to plant wind breaks of about 10 km in length each for a total of about 1,000 hectares. The Company will plant Jatropha, from which we can press oil that can be used as a substitute for diesel. By growing Jatropha, we expect to cut the cost for buying diesel. Also fruit trees will be planted, to be sold at the local market. The wind breaks will also be used to place beehives, which will help raise the yield in the food crops, and at the same time give an additional high margin product to market along with the other products—honey. We will also expand our crops to include vegetables, which also are in high demand in Ghana. 6 In addition to access from the Government water canal, connected to the Volta River, lagoons will be constructed to hold water for irrigation. This will allow the Company to pump the same amount of water year around, to fill up the lagoons, which will also serve as fish ponds, for Tilapia (fish). This side production can possibly create an extra profit center over time. The by-products from the oil pressing process makes a very high protein fish food. The Company is in the development stage and its business activities to date have been organizing the Company, locating appropriate land that might be leased or purchased for cultivating, and harvesting agricultural products.The Company completed its first lease purchase transaction on December 13, 2012 of 8,000 acres in the Shai Hill area near Accra, the largest city in Ghana. The Company has made no material investments in equipment and infrastructure to date, but plans to begin clearing and cultivating land on its first lease during 2013. We plan to clear, cultivate, plant and produce primarily rotation crops such as maize (corn), rice, canola, sunflower, and soya. In future years we will add vegetables.Our operations have not generated any revenues through June 30, 2013.In order for us to continue as a going concern, we expect to obtain additional debt or equity financing. There can be no assurance that we will be able to secure additional debt or equity financing, that we will be able to acquire cash flow positive operations, or that, if we are successful in any of those actions, those actions will produce adequate cash flow to enable us to meet all our future obligations. All of our existing financing arrangements are short-term. If we are unable to obtain additional debt or equity financing, we may be required to significantly reduce or cease operations. Industry Conditions, Competition and Customers Competition in Ghana There are only a few larger scale producers of high quality maize, rice, and sunflower in Ghana. The competition for such products comes from the United States of America (“USA”), Canada and Europe for the sunflower products, South America and the USA for maize. The available cost data of production in Ghana compared to the highly transparent global market prices for these commodities suggest that locally produced products, with similar quality, will allow for very good margins for our farm operations. Customers The demand for maize and food grade oils remains high throughout the world. Ghana imports over 70% of these products and with the high population growth expected over the next 30 years, this demand is expected to increase at an even higher rate.The Company expects to sell into this local demand within Ghana and if there are sufficient supplies of products that are not readily marketable in Ghana, the surrounding countries in West Africa will offer a large and growing demand for the food crops the Company expects to produce. Political situation The Ghanaian legal system is based on English common law and customary law.In general, a high level of transparency exists, which facilitates the negotiation process when long term lease-holds, like for this project, have to be acquired. Compared to other countries in Africa, Ghana has shown remarkable political stability and power transitions without significant social unrests. The Ghanaian government has no present restrictions on the import or export of agricultural products at present, and the Company expects it will continue to support the free flow of products coming into and being shipped from Ghana.One of the largest exports from Ghana is Cocoa, which is already a very robust industry in the country. 7 Economic Outlook The political transition to a democracy has been accompanied by relatively high economic growth (6%) and a more service-based economy. The Company believes that the country’s government is eager to make the agricultural sector more effective and competitive, but not to the detriment of the small scale farmers who are providing food to the country. We understand that the Government desires to slow down rural-urban migration, and to add more advanced (industrial) agricultural practices and local value addition in local communities such as that of our current farm property.We understand further that the government will be supportive and helpful to outside investment in the agricultural sector. Environmental Compliance During the ordinary course of business our operations may be subject to a wide variety of environmental laws and regulations.Violations of these laws may result in civil and criminal penalties, fines, injunctions and other sanctions.Compliance with existing governmental regulations that have been enacted or adopted regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, has not had, nor is expected to have, a material effect on the Company.The Company will regularly review its operations and update its compliance policies and procedures relating to environmental regulations and laws. However, environmental laws and regulations are subject to change and may impose increasingly strict requirements and, as such, we cannot estimate the ultimate cost of complying with such laws and regulations. Foreign Operations All of our operations, in Ghana, are conducted through our wholly owned Ghanaian subsidiaries.Ghana has for many years been one of the leading exporters of diamonds and precious metals.The mining industry has operated successfully with many foreign corporations doing commerce in the free world market.In recent years, Ghana has also been a major exporter of cocoa, one of its leading agricultural products, in which many foreign companies are successfully operating with the full support of the Ghanaian government. We expect to operate along with the many other international companies doing successful commerce in an already well-established business environment. The local currency is Ghana cedi, which is tied closely with the U.S. dollar.Many transactions are actually transacted in U.S. dollars.We will have both U.S. dollar and Ghana cedi bank accounts.All cash on hand and cash receipts will be maintained in the U.S. dollar account until needed for Ghana cedi transactions or transferred back to the Company, at which time the U.S. dollars will be converted on an as needed basis, thus insuring almost no currency translation gains or losses. English is the official language in Ghana. With the recent rise in the diamond, precious metals and cocoa industries, there are more and more trained Ghanaians that can be hired and there is an ample supply of capable, trainable human resources for future employees. The Ghanaian government is very supportive of agricultural expansion by foreign companies that will bring capital, equipment, modern farming methods and technologies. In most cases the government has granted a five to ten year “tax holiday”, no import duty on agricultural equipment, and assistance where needed to obtain agricultural properties.While no assurances can be given, the Company expects to take advantage of these conditions. 8 Employees As of June 30, 2013, the Company and its subsidiaries had 6 employees, none of which are full time. Reports to Security Holders We file annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and other items and amendments, thereto with the Commission.We provide free access to these filings, as soon as reasonably practicable after filing, on our Internet web site located at www.agriconglobal.com.In addition, the public may read and copy any materials we file with the Commission at its Public Reference Room at treet N.E., Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains its internet site www.sec.gov, which contains reports, proxy and information statements and our other information regarding issuers like the Company.Information appearing on the Company’s website is not part of any report that it files with the Commission. Item 1A. Risk Factors Not required for smaller reporting companies Item 1B. Unresolved Staff Comments None Item 2. Properties Through our Ghanaian subsidiaries, we are in the process of negotiating long-term leases (50 years) on properties located in Ghana. In December 2012 we completed our first lease purchase of 8,000 acres. Two of the properties for which we are negotiating leases are located about 40 km from Tema, the main sea port harbor in the country, and four to five km from the Volta River. Another property is located to the west of Accra midway between Accra, the capital and largest city in Ghana and Cape Coast, another of the larger cities in Ghana. We believe the properties we plan to lease are in good, serviceable condition and are adequate for our needs. Once leases have been negotiated and executed, these properties will be cleared so the Company can begin planting its crops. We acquire interests in real property to support our operations.We are not engaged in the business of acquiring real estate for investment purposes. Item 3.Legal Proceedings There are no legal proceeding pending or threatened against the Company that management believes would have a material adverse effect on the financial position of the business of the Company. Item 4.Mine Safety Disclosure Not applicable 9 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our shares are currently traded on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol “AGRC.”The following table presents the high and low bid prices for the fiscal year ended June 30, 2013.These quotations reflect inter-dealer prices without retail mark-up, mark-down, or commissions and may not necessarily represent actual transactions. Fiscal year ended June 30, 2013 High Low Fourth quarter $ $ Third quarter $ $ Second quarter $ $ First quarter $ $ Holders As of October 14, 2013 we had approximately 298 shareholders of record holding 18,708,841 shares of our common stock.The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. Dividends We have not declared or paid a cash dividend on our common stock.At the present time, our board of directors does not anticipate paying any dividends in the foreseeable future; rather, the board of directors intends to retain earnings that could be distributed, if any, to fund operations and develop our business. Securities Authorized for Issuance Under Equity Compensation Plans The Company is required to measure and recognize compensation expense for all share-based payment awards (including stock options) made to employees and directors based on estimated fair value. Compensation expense for equity-classified awards are measured at the grant date based on the fair value of the award and is recognized as an expense in earnings over the requisite service period. At a special meeting of our shareholders held on March 31, 2008, our shareholders approved a proposal to adopt our 2008 Stock Incentive Plan (the “Stock Incentive Plan”). The Stock Incentive Plan became effective on April 23, 2008. Directors, employees, consultants and advisors of Agricon and its subsidiaries are eligible to receive awards under the Stock Incentive Plan.The Stock Incentive Plan will be administered by the Compensation Committee of our Board of Directors. The Stock Incentive Plan will continue until April 23, 2018. A maximum of 300,000 shares of our common stock was made available for issuance under the Stock Incentive Plan. The following types of awards are available under the Stock Incentive Plan: (i) stock options; (ii) stock appreciation rights; (iii) restricted stock; (iv)restricted stock units; and (v) performance awards. Our Board of Directors may, from time to time, alter, amend, suspend or terminate the Stock Incentive Plan. 10 On June 7, 2013 we issued 500,000 shares of common stock, as part of its Shai Hills lease acquisition, to a company to which one of our officers is an owner. On February 10, 2012 a majority of our shareholders approved an amendment to the Stock Incentive Plan to increase the share amount under the plan from 300,000 to 3,300,000.As of June 30, 2013, we had made no awards under the Stock Incentive Plan. The following table sets forth information regarding our equity compensation plans as of June 30, 2013: Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders 0 $0 Equity compensation plans not approved by security holders 0 $0 - Total 0 $0 The Company has issued non-qualified stock options outside of the Stock Incentive Plan to its officers and directors. The following table sets forth information concerning the outstanding non-qualified option awards to the indicated persons as of June 30, 2013. Name and Principal Position Option Exercise Price ($/Agricon Share) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) Equity Incentive Plan Awards: Number of Unearned Shares, Units, Other Rights That Have Not Vested (#) Number of Options Exercisable Number of Options Unexer- cisable Bob Bench President and CFO 3/06/17 – Lars Nielsen VP and COO 6/19/15 – Stephen Abu VP of Corporate Development 6/19/15 – James Jensen Director 3/06/17 – Rene Mikkelsen Director 3/06/17 – Soren Jonassen Director 5/09/17 – 11 Performance Graph As a smaller reporting company, as defined in Rule 12b-2 promulgated under of the Securities Exchange Act of 1934, as amended, and in Item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide this the information requested by this Item. Recent Sales of Unregistered Securities During the quarter ended June 30, 2013, the Company issued 500,000 shares for expenses associated with the Shai Hills lease purchase and 200,000 shares under a subscription agreement at $0.50 per share, for which the Company received the cash during July 2013.During the quarter ended December 31, 2012 the Company issued 1,000,000 shares for cash at $0.50 per share.The Company relied on the statutory exemption from registration found in section 4.2 of the Securities Act and comparable Utah and Delaware state provisions and the provisions of Regulation S for offerings to non-U.S. persons.The Company believes that all purchasers would have qualified as accredited investors to the extent that the offering was conducted under Regulation D. Additionally, on March 31, 2012, the Company issued the 12 million shares to the shareholders of CPGL under the Share Exchange Agreement as described elsewhere herein.On June 7, 2013, 366,000 shares relating to the exchange were returned to the Company and cancelled.These shares were surrendered pursuant certain milestones not being met by one of the CPGL shareholders and as part of a negotiated mutual release. Issuer Purchases of Equity Securities Neither the Company nor any affiliated entity purchased any of our equity securities during the year ended June 30, 2013. Item 6.Selected Financial Data As a smaller reporting company, as defined in RuleRule 12b-2 promulgated under of the Securities Exchange Act of 1934, as amended, and in Item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item. 12 Item 7.Management's Discussion and Analysis of Financial Condition andResults of Operations This discussion summarizes the significant factors affecting our consolidated operating results, financial condition, liquidity and capital resources during the fiscal year ended June 30, 2013. This discussion should be read in conjunction with the Consolidated Financial Statements and footnotes to the Consolidated Financial Statements included in this annual report on Form 10-K. Summary All of the Company’s business is conducted through its two subsidiaries, CPGL and ASHG.The Company is in the development stage and its only activities to date have been organizing the Company and locating appropriate land that might be leased for cultivating and harvesting agricultural products.The Company signed its first lease purchase agreement on 8,000 acres on December 12, 2012.The Company plans to locate and then lease undeveloped land, at attractive prices, that can be cleared and used for agricultural purposes and prepare the land for cultivation and production of primarily rotation crops such as maize (corn), rice, canola, sunflower, and soya. The Company has located and is in the process of negotiating terms on two additional separate properties. These two properties are 50 year leases of approximately 20,000 acres and 4,000 acres respectively. We have made no investments in land clearing equipment and infrastructure to date, but, subject to having adequate financing, plan to begin clearing and cultivating land covered under the first lease that has been consummated and recorded. We believe these properties are suitable for large scale food crop farming and plan to plant and produce primarily rotation crops such as maize (corn), rice, canola, sunflower, and soya. Results of Operations The Company’s operations include the operations of CPGL from July 5, 2011 (date of inception), the operations of Agricon from March 31, 2012 (date of the reverse merger), and the operations of AGSH from December 12, 2012 (date of inception), through June 30, 2013. During the year ended June 30, 2013, the Company had a Net Loss of $1,653,847, which consisted of revenues of $0, selling, general and administrative expenses of $839,795, costs relating to finding appropriate properties of $690,699, and $123,353 of other expenses. Subject to adequate financing, the Company anticipates planting and harvesting its first crops in the fiscal year ended June 30, 2014, during which period, it will begin generating revenue. General and administrative expenses consist mainly of executive compensation, consulting, legal and accounting fees.These expenses are expected to increase as the Company grows. Most of management’s time and expenses are related to finding appropriate properties for agricultural use.Now that the Company has acquired its first property and located two additional potential leases, the lease acquisition costs are expected to increase in future periods. 13 Liquidity and Capital Resources Cash flows from the issuances of common stock for cash, were sufficient to meet our working capital requirements for the period from July 5, 2011 (date of inception) through June 30, 2013, but will not likely be sufficient to meet our working capital requirements for the foreseeable future or provide for expansion opportunities. We incurred $623,538 and $1,653,847 in net losses, and we used $553,170 and $533,778 in cash for operations for the periods ended June 30, 2012 and 2013 respectively. Investing activities used $1,609 for the period ended June 30, 2012 and provided $35,327 during the period ended June 30, 2013.Net cash generated from financing activities for the period ended June 30, 2012 and 2013 was $560,000 and $498,000 respectively.As of June 30, 2013, our current liabilities of $807,458 exceeded our current assets of $254,407 by $553,051. We were also in default on the payment of our Notes payable at June 30, 2013. These conditions raise substantial doubt about our ability to continue as a going concern. In order for us to continue as a going concern, we hope to obtain additional debt or equity financing. We are regularly and continually seeking additional funding from investors and from time to time we are in various stages of negotiations.Nonetheless, to date we have not accomplished a financing of the size needed to put the Company on a stable operating basis. There can be no assurance that we will be able to secure additional debt or equity financing, that we will be able to acquire cash flow positive operations, or that, if we are successful in any of those actions, or that those actions will produce adequate cash flow to enable us to meet our future obligations. All of our existing financing arrangements are short-term. If we are unable to obtain additional debt or equity financing, we may be required to significantly reduce or cease operations. We had $100,000 for stock subscription receivables as of June 30, 2013.The $100,000 was collected during July 2013. Summary of Material Contractual Commitments In December 2012 the Company acquired approximately 8,000 acres of agricultural land in the Shai Hills area of Ghana, West Africa. The lease requires total payments over nine (9) years of $1,954,840.The Company paid the first year payment of $129,032, which included a payment at the acquisition date of $119,000 and a credit for $10,032 of costs and expenses advanced to the lessee by the Company during lease negotiations, which were expensed in prior periods. The lease has been accounted for as a capital lease.On the lease acquisition date, the present value of the minimum lease payments was $1,055,575, which was booked as Land under capital lease. On December 29, 2012, we entered into a contract to pay a company, of which one of our senior managers is a principal, 500,000 shares of common stock and assigned a carried interest of two and one-half percent (2.5%) of Net Farm Operations Revenue, for the first five years that the farm is in operations. The 500,000 shares were issued on June 7, 2013. The Company has agreed to issue an additional 500,000 shares of common stock, to the same company, if it is able to negotiate and consummate a lease on the Apam properties before June 30, 2014. 14 Off-Balance Sheet Financing Arrangements The Company has no off-balance sheet financing arrangements as of June 30, 2013. New Accounting Standards For details of applicable new accounting standards, please, refer to Note 1 to our Consolidated Financial Statements. Critical Accounting Policies and Estimates The preparation of financial statements in accordance with accounting standards generally accepted in the United States requires management to make estimates and assumptions that affect both the recorded values of assets and liabilities at the date of the financial statements and the revenues recognized and expenses incurred during the reporting period. Our estimates and assumptions affect our recognition of income taxes, the carrying value of our long-lived assets and our provision for certain contingencies.We evaluate the reasonableness of these estimates and assumptions continually based on a combination of historical information and other information that comes to our attention that may vary our outlook for the future. Actual results may differ from these estimates under different assumptions. We suggest that the Summary of Significant Accounting Policies, as described in Note 1 of our Consolidated Financial Statements, be read in conjunction with this Management’s Discussion and Analysis of Financial Condition and Results of Operations. We believe the critical accounting policies that most impact our consolidated financial statements are described below. Item 7A. Quantitative and Qualitative Disclosures About Market Risk As a smaller reporting company, as defined in Rule 12b-2 promulgated under of the Securities Exchange Act of 1934, as amended, and in Item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item. Item 8. Financial Statements and Supplementary Data Our consolidated financial statements, together with accompanying footnotes, and the report of our independent registered public accounting firm, are set forth below. 15 AGRICON GLOBAL CORPORATION AND SUBSIDIARIES (A Development Stage Company) TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Financial Statements: Consolidated Balance Sheets as of June 30, 2013 and 2012 F-3 Consolidated Statements of Operations for the Year Ended June 30, 2013, for the Period from Inception (July 5, 2011) through June 30, 2012, and for the Period from Inception (July 5, 2011) through June 30, 2013 F-4 Consolidated Statement of Stockholders’ Equity for the Period from Inception (July 5, 2011) through June 30, 2013 F-5 Consolidated Statement of Cash Flows for the Year Ended June 30, 2013, for the Period from Inception (July 5, 2011) through June 30, 2012, and for the Period from Inception (July 5, 2011) through June 30, 2013 F-6 Notes to Consolidated Financial Statements F-8 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Agricon Global Corporation South Jordan, Utah We have audited the accompanying consolidated balance sheets of Agricon Global Corporation and Subsidiary (the “Company”) (a development stage company) as of June 30, 2013 and 2012, and the related consolidated statements of operations, changes in stockholders' equity, and cash flows for the year ended June 30, 2013 and for the period from July 5, 2011 (inception) through June 30, 2012. These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Agricon Global Corporation and Subsidiary as of June 30, 2013 and 2012, and the results of their operations and their cash flows for the year ended June 30, 2013 and for the period from July 5, 2011 (inception) through June 30, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has experienced circumstances that raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. EKS&H LLLP October 14, 2013 Denver, Colorado F-2 AGRICON GLOBAL CORPORATION AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED BALANCE SHEETS CONSOLIDATED BALANCE SHEETS June 30 June 30, ASSETS Current Assets Cash $ $ Prepaid expenses - Subscriptions receivable Notes receivable, current portion Total current assets Equipment Land under capital lease - Notes receivable, net of current portion Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current Liabilities Accounts payable $ $ Accounts payable, related parties - Accrued liabilities Unsecured notes payable, related parties Secured convertible notes payable, related parties, net of discount of $44,424 - Current portion of capital lease obligation - Total current liabilities Capital lease obligations, net of current portion - Total Liabilities $ $ Commitments and Contengiencies (see note 13 to the financial statements) STOCKHOLDERS'(DEFICIT) EQUITY Preferred stock, $.0001 par value, 400,000 shares authorized; no shares issued and outstanding - - Common stock $.0001 par value, 100,000,000 shares authorized; 18,708,841 shares issued and outstanding at June 30, 2013 and 17,374,841 shares issued and outstanding at June 30, 2012 Additional paid-in capital Deficit accumulated during developmental stage ) ) Total stockholders' (deficit) equity ) Total Liabilities and Stockholders' (Deficit) Equity $ $ F-3 AGRICON GLOBAL CORPORATION AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended June 30, For the Period from Inception (July 5, 2011) through June 30, Operating Expenses: Selling, general and administrative $ ) $ ) $ ) Lease acquisition costs ) ) ) Total Operating Expenses ) ) ) Loss from Operations ) ) ) Other Income and Expense: Interest income Interest expense ) ) ) Total Other Income and Expense ) ) Net Loss $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted average number of common shares outstanding F-4 AGRICON GLOBAL CORPORATION AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' (DEFICIT) EQUITY Additional Deficit Accumulated Preferred Stock Common Stock Paid-in During Development Shares Amount Shares Amount Capital Stage Total Balance at July 5, 2011 (Date of Inception) - $
